PER CURIAM.
We affirm the revocation of probation as amply supported by the record. The remaining issues raised by appellant, includ*1175ing those related to assessment of costs, fees and surcharges, were unpreserved by either a timely objection or a motion pursuant to Florida Rule of Juvenile Procedure 8.135(b)(2) and do not implicate fundamental error. Accordingly, we may not consider them. See generally A.M.P. v. State, 927 So.2d 97 (Fla. 5th DCA 2006).
AFFIRMED.
ERVIN, WEBSTER, and HAWKES, JJ., concur.